                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


 WILLIAM CALVIN BETHEL, JR.                                                     PLAINTIFF

 V.                            CASE NO. 5:18-cv-05116

 DR. ROBERT KARAS and
 SHERIFF TIM HELDER                                                         DEFENDANTS

                        MEMORANDUM OPINION AND ORDER

       This is a civil rights action filed by Plaintiff William C. Bethel, Jr., pursuant to 42

U.S.C. § 1983. Bethel proceeds pro se and in forma pauperis.

       The claims in this case concern the medical care Bethel received when he was

incarcerated in the Washington County Detention Center (“WCDC”) from July 11, 2017,

until his transfer to the Arkansas Department of Correction on October 19, 2017.

Specifically, Bethel maintains that Dr. Robert Karas, the contract physician for the WCDC,

and Sheriff Tim Helder violated Bethel’s constitutional rights by denying him adequate

medical care.

       On December 19, 2018, Defendants filed a Motion for Summary Judgment (Doc.

21). On December 27, 2018, an Order was entered directing Bethel to file a response to

the Motion for Summary Judgment by January 17, 2019. (Doc. 24). Bethel was advised

in the Order that failure to comply with its terms would result in: (a) all of the facts set

forth by the Defendants in the summary judgment papers being deemed admitted by

Bethel, pursuant to Rule 56.1(c) of the Local Rules for the Eastern and Western Districts

of Arkansas; and/or (b) the dismissal of the entire case, without prejudice, pursuant to

Local Rule 5.5(c)(2). Bethel did not file a response to the summary judgment motion.


                                              1
       Although the local rules allow the Court to deem facts admitted when a plaintiff

does not file a response specifically disputing those facts, the Eighth Circuit has stated:

       A plaintiff’s verified complaint is the equivalent of an affidavit for purposes
       of summary judgment, and a complaint signed and dated as true under
       penalty of perjury satisfies the requirement of a verified complaint, 28 U.S.C.
       § 1746. Although a party may not generally rest on his pleadings to create
       a fact issue sufficient to survive summary judgment, the facts alleged in a
       verified complaint need not be repeated in a responsive affidavit in order to
       survive a summary judgment motion.

Roberson v. Hayti Police Dep’t., 241 F.3d 992, 994-995 (8th Cir. 2001). Therefore, the

Court will “piece[] together [Bethel’s] version of the facts from the verified complaint.”

McClanahan v. Young, 2016 WL 520983, at *1 (D.S.D. Feb. 5, 2016). The Court also

has the benefit of Bethel’s deposition, which is attached to the motion. Accordingly, the

Court will deem admitted those portions of the Defendants’ statement of material facts

that do not conflict with either Bethel’s verified complaint or his deposition.

                                    I. BACKGROUND

                          A. Bethel’s Account of His Medical History

       Bethel testified that he was diagnosed in 2015 with severe chronic obstructive

pulmonary disease (“COPD”) and sleep apnea by Dr. Kalyan of Northwest Physicians.

(Doc. 23-6 at 25, 27). Dr. Kalyan prescribed oxygen, twenty-four hours a day and seven

days a week; the use of a CPAP/BIPAP 1 machine; Prednisone 2 as needed; two inhalers


 1CPAP stands for Continuous Positive Airway Pressure. BIPAP stands for Biphasic
 Positive Airway Pressure.
 2“Prednisone is used alone or with other medications to treat the symptoms of low
 corticosteroid levels (lack of certain substances that are usually produced by the body
 and are needed for normal body functioning). Prednisone is also used to treat other
                                              2
(Symbicort and Coventolin); an Albuterol updraft machine; and an Albuterol inhaler. 3 Id.

at 25, 27, 32-33. Bethel stated that he did not use the oxygen as directed because he

was worried he would become dependent on oxygen. Id. at 25. When Bethel’s deposition

was taken on November 12, 2018, he testified that he only used oxygen on an as-needed

basis, which he estimated was now more than 50% of the time. Id. at 26. He indicated

that he possessed a portable oxygen bottle in a carrying case with a nasal cannula. Id.

Bethel also testified that he used the CPAP/BIPAP machine when he slept. Id. at 27. He

admitted that there were periods of time in his life when he could not afford to lease the

CPAP machine. Id. at 27-28. Further, despite his COPD diagnosis, Bethel testified that

he still smoked about a pack of cigarettes a day. Id. at 49.

      At some point, Bethel was diagnosed with a blood clot (a deep vein thrombosis

(“DVT”)) in his right leg and was placed on Coumadin. 4 Id. He claims that Dr. Hayward



 conditions in patients with normal corticosteroid levels. These conditions include
 certain types of arthritis; severe allergic reactions; multiple sclerosis (a disease in which
 the nerves do not function properly); lupus (a disease in which the body attacks many
 of its own organs); and certain conditions that affect the lungs, skin, eyes, kidneys
 blood, thyroid, stomach, and intestines.”
 https://medlineplus.gov/druginfo/meds/a601102.html (accessed April 23, 2019).
 3 Bethel testified that an updraft is a machine in which you put a liquid medication and
 then you inhale until the liquid is gone. (Doc. 23-6 at 34). Typically, this process takes
 twenty minutes. Id.at 37. He currently uses updrafts four times a day and the Albuterol
 inhaler about every hour and a half. Id. at 36-37. He uses the steroid inhaler about
 twice a day. Id.
 4 Coumadin is a brand name for Warfarin. “Warfarin is used to prevent blood clots
 from forming or growing larger in your blood and blood vessels. It is prescribed for
 people with certain types of irregular heartbeat, people with prosthetic (replacement or
 mechanical) heart valves, and people who have suffered a heart attack. Warfarin is
 also used to treat or prevent venous thrombosis (swelling and blood clot in a vein) and
 pulmonary embolism (a blood clot in the lung).”
 https://medlineplus.gov/druginfo/meds/a682277.html (accessed April 21, 2019).

                                              3
of Highlands Oncology took him off Coumadin due to an adverse reaction and prescribed

Lovenox 5 injections instead. Bethel testified that he currently gives himself Lovenox

injections in the stomach. Id. at 38-39. He maintains that in 2017, he was also diagnosed

as having pulmonary embolisms in his lungs, specifically three or four blood clots. Id. at

38, 41.

       Next, Bethel claims that he was diagnosed with pulmonary hypertension in 2010.

This condition was not treated. Id. at 43. He testified that his bicuspid valve and his mitral

valve have moderate leakage. Id. at 43-44. He further claims that he was diagnosed with

hypertension at some point in time, and doctors treated that condition with blood pressure

medication. Id. at 43.

       Next, Bethel claimed to have “borderline diabetes,” which he claims to monitor

himself by testing his sugar levels daily. He also testified that he has neuropathy6 in his




 5Lovenox is a brand name for an enoxaparin injection. “Enoxaparin is used to prevent
 blood clots in the leg in patients who are on bedrest or who are having hip replacement,
 knee replacement, or stomach surgery. It is used in combination with aspirin to prevent
 complications from angina (chest pain) and heart attacks. It is also used in combination
 with warfarin to treat blood clots in the leg.”
 https://medlineplus.gov/druginfo/meds/a601210.html (accessed April 21, 2019).
 6 Neuropathy is defined as a term for: “any disorder affecting any segment of the
 nervous system.”
 https://www.medilexicon.com/dictionary/60187 (accessed April 23, 2019).

                                              4
legs and hands and at one point was prescribed “nerve medication,” i.e., Gabapentin 7 or

Klonopin. 8 Id. at 44-45.

         Finally, with respect to his mental health, Bethel claims he has severe anxiety,

depression, and bipolar disorder. He believes he was diagnosed with bipolar disorder by

Dr. Bonner in 2016. Id. Bethel was also prescribed Adderall 9 for ADD/ADHD. 10 Id. at

50.

         When Bethel was arrested in July of 2017, he claims he was taking Hydrocodone 11

for the neuropathy in his legs and for arthritis in his elbows, wrists, and knees. Id. at 51.

Several months before his arrest, in March of 2017, he was incarcerated in the WCDC

for a few days was prescribed the following medications:            Albuterol; Gabapentin;


 7“Gabapentin capsules, tablets, and oral solution are used to help control certain types
 of seizures in people who have epilepsy. Gabapentin capsules, tablets, and oral
 solution are also used to relieve the pain of postherpetic neuralgia (PHN; the burning,
 stabbing pain or aches that may last for months or years after an attack of shingles).
 Gabapentin extended-release tablets (Horizant) are used to treat restless legs
 syndrome.”
 https://medlineplus.gov/druginfo/meds/a694007.html (accessed April 21, 2019).
 8 Klonopin is a brand name for the drug Clonazepam. “Clonazepam is used alone or
 in combination with other medications to control certain types of seizures. It is also
 used to relieve panic attacks (sudden, unexpected attacks of extreme fear and worry
 about these attacks).” https://medlineplus.gov/druginfo/meds/a682279.html (accessed
 April 21, 2019).
 9 Adderall is a brand name for a combination product containing Amphetamine and
 Dextroamphetamine. It is used as part of a treatment program to control the symptoms
 of ADD/ADHD.
 https://medlineplus.gov/druginfo/meds/a601234.html (accessed April 23, 2019).
 10   Attention-Deficit Disorder (ADD). Attention-Deficit Hyperactivity Disorder (ADHD).
 11 “Hydrocodone is used to relieve severe pain. Hydrocodone is only used to treat
 people who are expected to need medication to relieve severe pain around-the-clock
 for a long time and who cannot be treated with other medications or treatments.”
 https://medlineplus.gov/druginfo/meds/a614045.html (accessed April 23, 2019).
                                          5
Metoprolol; Amlodipine; Lisinopril; Lipitor; 12 Furosemide; Enoxaparin Sodium; a steroid

inhaler; and Potassium. (Doc. 23-4 at 143).

                    B. Bethel’s Documented Booking and Medical History

         Bethel was booked into the WCDC in the late evening hours on July 11, 2017.

(Doc. 23-2 at 1). His intake papers indicate that he was in possession of the following:

Amphetamine salt; 13 Lovenox; Lisinopril; 14 Amlodipine; 15 Albuterol inhaler; Hydrocodone;

Adderall; and a steroid inhaler. 16 Id. at 2. Bethel reported to the intake officer that he had

a history of heart and breathing problems. Id. A nurse came to the booking area and

asked where Bethel’s medical records could be obtained. (Doc. 23-6 at 56). Bethel

testified that he advised the nurse that the WCDC could obtain his medical records from

Drs. Bonner, Howard, Kalyan, and Fish. Id. at 56-57.



 12 Lipitor is a brand name for the drug Atorvastatin. “Atorvastatin is used together with
 diet, weight loss, and exercise to reduce the risk of heart attack and stroke and to
 decrease the chance that heart surgery will be needed in people who have heart
 disease or who are at risk of developing heart disease. Atorvastatin is also used to
 decrease the amount of fatty substances such as low-density lipoprotein (LDL)
 cholesterol ('bad cholesterol') and triglycerides in the blood and to increase the amount
 of high-density lipoprotein (HDL) cholesterol ('good cholesterol') in the blood.”
 https://medlineplus.gov/druginfo/meds/a600045.html (accessed April 21, 2019).
 13   Another name for the combination or drugs used in Adderall.
 14 “Lisinopril is used alone or in combination with other medications to treat high blood
 pressure. It is used in combination with other medications to treat heart failure.
 Lisinopril is also used to improve survival after a heart attack.”
 https://medlineplus.gov/druginfo/meds/a692051.html (accessed April 23, 2019).
 15 “Amlodipine is used alone or in combination with other medications to treat high
 blood pressure and chest pain (angina).”
 https://medlineplus.gov/druginfo/meds/a692044.html (accessed April 23, 2019).
 16
  However, there is a contradictory note in the medical records indicating that the only
 medication in Bethel’s property was Adderall. (Doc. 23-4 at 96).
                                           6
       On July 13, 2017, the WCDC received medical records for Bethel from Mission

Family Practice. These records showed that Bethel had a history of COPD, ADD/ADHD,

generalized anxiety disorder, depression, and personality disorder. (Doc. 23-4 at 8-13).

His prescribed medications included Adderall, Combivent 17, Hydrocodone, Klonopin,

Lasix, 18 Lipitor, Lisinopril, Lovenox (subcutaneous injection), Norvasc, Potassium

Chloride, Prednisone, ted hose for daily wear, Trazodone, 19 Tussionex, 20 Ventolin

(inhaler), and Wellbutrin. 21


 17 Combivent is a combination product containing Albuterol and Ipratropium. “The
 combination of albuterol and ipratropium is used to prevent wheezing, difficulty
 breathing, chest tightness, and coughing in people with chronic obstructive pulmonary
 disease (COPD; a group of diseases that affect the lungs and airways) such as chronic
 bronchitis (swelling of the air passages that lead to the lungs) and emphysema
 (damage to the air sacs in the lungs).”
  https://medlineplus.gov/druginfo/meds/a601063.html (accessed April 21, 2019).
 18 Lasix is the brand name for the drug Furosemide. “Furosemide is used alone or in
 combination with other medications to treat high blood pressure. Furosemide is used
 to treat edema (fluid retention; excess fluid held in body tissues) caused by various
 medical problems, including heart, kidney, and liver disease.”
 https://medlineplus.gov/druginfo/meds/a682858.html (accessed April 21, 2019).
 19 “Trazodone is used to treat depression. . . . Trazodone is also sometimes used to
 treat insomnia and schizophrenia . . . [and] anxiety.”
 https://medlineplus.gov/druginfo/meds/a681038.html (accessed April 21, 2019).
 20 Tussionex is a brand name for a product containing Chlorpheniramine and
 Hydrocodone. “Some hydrocodone combination products are used to relieve
 moderate-to-severe pain. Other hydrocodone combination products are used to relieve
 cough.” https://medlineplus.gov/druginfo/meds/a601006.html (accessed April 21,
 2019).
 21 Wellbutrin is the brand name for the drug Bupropion. “Bupropion (Aplenzin,
 Wellbutrin, Wellbutrin SR, Wellbutrin XL) is used to treat depression.” Bupropion
 (Aplenzin, Wellbutrin XL) is also used to treat seasonal affective disorder (SAD;
 episodes of depression that occur at the same time each year [usually in the fall and
 winter but rarely may occur in the spring or summer months]).”
 https://medlineplus.gov/druginfo/meds/a695033.html (accessed April 21, 2019).
                                           7
         On July 19, 2017, the WCDC received Bethel’s records from Northwest Health

System. He had been treated there for the following conditions: a minor finger laceration

on July 12, 2015, id. at 17-27; and cellulitis following a hernia repair on November 25,

2015, id. at 28-38.

         On July 19, 2017, the WCDC received Bethel’s records from Highlands Oncology.

From these records, it appears that on December 15, 2016, Bethel was diagnosed with

acute embolism and thrombosis of an unspecified vein, anxiety disorder, polyneuropathy,

other pulmonary embolism, bipolar disorder, COPD, pain in the right lower leg, personality

disorder, major depressive disorder, and ADHD. Id. at 61. Bethel was switched from the

drug Coumadin to the drug Xarelto, for treatment of his deep vein thrombosis condition. 22

Id. The medical records noted that Bethel had a “very complicated history involving

primarily lungs and now a question of pulmonary emboli.” Id. at 63.

         Bethel was next seen by Highlands Oncology on December 28, 2016, complaining

of rectal bleeding following initiation of Xarelto. Id. at 56. Bethel refused to consider

having a colonoscopy but agreed to see a gastroenterologist. Id. A note was made in his

file that Bethel’s father had died of breast cancer at the age of 42. Id. at 57. Bethel was

told to stop taking Coumadin and Xarelto and was given a prescription for Lovenox. Id.

at 59.




 22 Xarelto is a brand name for Rivaroxaban. “Rivaroxaban is used to treat deep vein
 thrombosis (DVT; a blood clot, usually in the leg) and pulmonary embolism (PE; a blood
 clot in the lung). Rivaroxaban may be continued to prevent DVT and/or PE from
 happening again after initial treatment is completed.”
 https://medlineplus.gov/druginfo/meds/a611049.html (accessed April 21, 2019).
                                             8
        He was also seen at Highlands Oncology on May 11, 2017, just two months before

his July incarceration at the WCDC. On May 11, he complained of pain in his legs, knees,

and hips; fatigue; daily diarrhea; and restless sleep. His chart noted that he had several

clots in the right lower lobe of his lung, chronic swelling of his right lower extremity, and

possible pulmonary emboli. Id. at 41, 43. He was on “oxygen chronically” and took

Prednisone 10 mg daily, a Ventolin inhaler, Warfarin, 23 Norvasc, 24 Potassium Chloride,

and Combivent. Id. at 41. It was also noted that he had “diagnoses of a major depressive,

personality disorder and attention deficient disorder” for which he took Klonopin and

Adderall. Id.     Dr. Hayward prescribed Lovenox injections and noted that the following

medications had previously been prescribed to Bethel:         Accu-Check Compact Test,

Adderall, Chantix, Combivent Respimat solution for inhalation, Doxepin 25, Hydrocodone,




 23   Coumadin.
 24   Amlodipine.
 25 “Doxepin is used to treat depression and anxiety.”
  https://medlineplus.gov/druginfo/meds/a682390.html (accessed April 23, 2019).

                                             9
Klonopin, Lasix, Lipitor, Lisinopril, Lopressor26, Lunesta 27, Lyrica 28, Maxzide 29, Norvasc,

Potassium Chloride, Symbicort inhaler, Tramadol 30, Trazodone, Ventolin inhaler, and

Xarelto. Id. at 41-43.

                              C. Medical Treatment at the WCDC

       Since January 1, 2016, Dr. Karas has been the WCDC’s doctor for all inmates,

and Karas Correctional Health has provided all medical, dental, and mental health care

coordination for inmates in the WCDC. “All matters of judgment regarding health services



 26 Lopressor is a brand name for the drug Metoprolol. “Metoprolol is used alone or in
 combination with other medications to treat high blood pressure. It also is used to
 prevent angina (chest pain) and to improve survival after a heart attack.”
 https://medlineplus.gov/druginfo/meds/a682864.html (accessed April 23, 2019).
 27 Lunesta is a brand name for the drug Eszopiclone. “Eszopiclone is used to treat

 insomnia (difficulty falling asleep or staying asleep). Eszopiclone is in a class of
 medications called hypnotics. It works by slowing activity in the brain to allow sleep.”
 https://medlineplus.gov/druginfo/meds/a605009.html (accessed April 23, 2019).
 28 Lyrica is a brand name for the drug Pregabalin. “Pregabalin capsules, oral solution
 (liquid), and extended-release (long-acting) tablets are used to relieve neuropathic pain
 (pain from damaged nerves) that can occur in your arms, hands, fingers, legs, feet, or
 toes if you have diabetes and postherpetic neuralgia (PHN; the burning, stabbing pain
 or aches that may last for months or years after an attack of shingles). Pregabalin
 capsules and oral solution are also used to relieve neuropathic pain that can occur
 after a spinal cord injury and to treat fibromyalgia (a long-lasting condition that may
 cause pain, muscle stiffness and tenderness, tiredness, and difficulty falling asleep or
 staying asleep).” https://medlineplus.gov/druginfo/meds/a605045.html (accessed
 April 23, 2019).
 29Maxzide is a brand name for a combination of Triamterene and Hydrochlorothiazide.
 “The combination of triamterene and hydrochlorothiazide is used to treat high blood
 pressure and edema (fluid retention; excess fluid held in body tissues) in patients who
 have lower amounts of potassium in their bodies or for whom low potassium levels in
 the body could be dangerous.” https://medlineplus.gov/druginfo/meds/a601125.html
 (accessed April 23, 2019).
 30 “Tramadol is used to relieve moderate to moderately severe pain.”
 https://medlineplus.gov/druginfo/meds/a695011.html (accessed April 23, 2019).
                                           10
are made within the sole province of the contract medical staff. No employee of the

[WCDC] is permitted to make non-emergency medical decisions on behalf of any inmate.”

(Doc. 23-1 at 3).

       Detainees are required to submit all non-emergency medical requests through an

electronic kiosk. Medical staff then review the medical requests that the inmates submit.

The nursing staff is responsible for checking the files of inmates under care and for

following all physician’s orders that are noted in the file. According to Dr. Karas’s Affidavit:

       No one in the Sheriff’s office, including the Sheriff, makes any decision as
       to whether or not [to] provide a particular medication, diagnostic testing, or
       medical treatment based on the cost of the medication, testing, or treatment.
       All decisions regarding medications, medical testing, or medical treatment
       are left to the professional medical judgment of the providers at the
       detention facility.

(Doc. 23-7 at 1-2) (emphasis in original).

       The WCDC has adopted procedures for handling inmates who are prescribed

medications while in the facility and who are admitted with medications on their persons.

According to Dr. Karas, “[i]t is common practice of the WCDC medical staff to request a

patient’s medical records prior to prescribing medications.” Id. at 2.

       On July 11, 2017, the day of Bethel’s arrest, Corporal Patrick Bzoski submitted an

incident report which read as follows:

       On July 11, 2017 at approximately 10:57 p.m., Officer Hayden from the
       Fayetteville Police Department Brought in Detainee Bethel, William . . . for
       false imprisonment. Prior to their arrival they were at the hospital because
       Detainee Bethel complained he was having a heart attack. The hospital
       medically cleared him and then Detainee Bethel made the statement that
       he wanted to kill himself. Once the intake was complete, Officer Hayden
       informed me of Detainee Bethel’s statement.

       I notified the medical staff and Nurse Melissa responded. She spoke with
       Detainee Bethel and asked him if he wanted to commit suicide and he
       responded no. Nurse Melissa had Detainee Bethel sign a “No Harm

                                              11
         Contract” and concluded from her evaluation [that] Detainee Bethel did not
         need to be put on suicide watch.

(Doc. 23-5 at 1).

         On July 12, 2017, medical staff reviewed Bethel’s current medications and

performed a medication reconciliation. (Doc. 23-4 at 89). They were able to verify his

prescriptions for Hydrocodone, Tramadol, and Adderall at the Southgate Pharmacy. It

appeared to staff that Bethel had not filled his prescriptions at the Southgate Pharmacy

for Wellbutrin, Clonazepam, 31 Lipitor, Ventolin inhaler, Furosemide, 32 Triamterene-

HCTZ, 33 Warfarin, Metoprolol, 34 Amlodipine, Gabapentin, Atorvastatin, 35 or Lisinopril for

some time, and he had no refills left on any of those prescriptions. Id. at 90-93. In short,

Dr. Karas and his staff concluded that Bethel had not been taking many, if any, of his

heart medications and blood thinners since sometime in 2016. (Doc. 23-7 at 3). However,

records from Bethel’s March 2017 incarceration at the WCDC showed that he was

prescribed at least Lovenox—a drug used to treat and prevent blood clots—during that

several-day window. In fact, according to documents submitted by the Defendants,




 31   Klonopin.
 32   Lasix.
 33 Triamterene and Hydrochlorothiazide.         “The combination of triamterene and
 hydrochlorothiazide is used to treat high blood pressure and edema (fluid retention;
 excess fluid held in body tissues) in patients who have lower amounts of potassium in
 their bodies or for whom low potassium levels in the body could be dangerous.”
 https://medlineplus.gov/druginfo/meds/a601125.html (accessed April 21, 2019).
 34   Lopressor.
 35   Lipitor.
                                            12
March 14, 2017 “was the last confirmed record of Lovenox administration” at the jail

facility. Id. at 4.

        Shortly after Dr. Karas received some of Bethel’s medical records from his free-

world providers, he ordered Bethel to begin taking aspirin (162 mg.) on July 19, 2017, to

serve as a blood thinner. (Doc. 23-4 at 98). Dr. Karas had concerns about the lack of

detail in the medical records that would explain or justify why certain anticoagulant

medications had been prescribed. He stated in his affidavit:

        The records from Dr. Bonner did not give a thorough history of Bethel’s
        diagnoses, and did not detail why he was taking the Lovenox. Further
        information was request[ed] from Walker Heart, who stated that the patiend
        [sic] had not been there since 2015 . . . . Medical records were received
        from Northwest medical Center on 7/19/16 and reviewed the same day.
        These records did not contain any information regarding anticoagulant
        medications.

(Doc. 23-7 at 3-4).    In the meantime, Bethel refused to take the aspirin, and the

prescription was discontinued on July 26, 2017. Id. at 99. Bethel later testified that he

refused to take aspirin because he knew it would not help his medical conditions. (Doc.

23-6 at 59

        On July 20, 2017, Bethel submitted a medical request complaining that he was

being charged for medical services, but none had been provided to him. On July 24,

2017, Bethel again asked for his money back because no medical services had been

rendered. Nurse Hughes responded that Bethel “has more medical personnel trying to

get all your medical history than most people.” (Doc. 23-6 at 65). She noted that he had

listed very serious medications in his history, and staff were trying to get his medications

started. She also noted that they had been “unable to verify” Bethel’s medications and

asked if he had “the bottles we can use them to get yours filled. Can you have them
                                         13
brought to us?” Id. Bethel testified that his bottles were brought to the jail as requested.

Bethel indicated he did not receive the medications even after this was done. Id.

       On July 29, 2017, Bethel submitted a grievance stating that he was not being given

his medication, “which is life-threatening medicine, which violates [his] inmate rights.”

(Doc. 23-6 at 62). The nurse responded by asking if he wanted to sign a medical refusal

form since he had refused the treatment they had tried—the treatment being aspirin,

presumably. Id. Bethel responded by asking that staff contact his attorney, as he could

not speak about “this matter.” Id.      Bethel testified he responded this way because

medical staff had made no effort to obtain his medications. Id. at 63. He felt that he would

have to let his attorney handle his medical issues. Id.

       On August 6, 2017, Bethel complained to medical personnel that he needed help

gathering his thoughts. He explained that he had been on Adderall and Klonopin in the

free world. (Doc. 23-4 at 99). He was added to the “Psych Call” list in response to his

complaint. Id. Nurse Shelia Bryant examined Bethel on August 8, 2017, and she

indicated she would confer with Bethel’s “psych” doctor, Dr. Wallace, about his

prescriptions.   Id. On August 9, 2017, prescriptions were added to Bethel’s WCDC

medication list for the drugs Lithium and Zyprexa. Id. at 99-100.

       On August 10, 2017, Bethel asked in a written grievance why he had been charged

$10 twice. He noted that he had only been seen once by a nurse and hoped he was not

being charged every time he took their pills. In response, he was told he had been

charged for prescriptions for Lithium and Zyprexa.




                                            14
          On August 17, 2017, Bethel complained that the Lithium was not working.     Nurse

Lahman responded in writing that he had been started on Lithium and Zyprexa on August

9th and that it could take four to six weeks for antidepressants to reach therapeutic levels.

          On August 17, 2017, Bethel complained that he was highly allergic to strawberries

and yet received strawberry cake on his tray once a week. (Doc. 23-4 at 101). In

response, he was told to feel free not to eat the cake. Id. Bethel responded that the tray

was contaminated once the strawberry cake was put on it. Id. at 102. Bethel also noted

that his medical records would show that he stopped breathing when he ate a strawberry.

Id.   A diet change was ordered the following day that specified Bethel was allergic to

strawberries. Id.

          On August 25, 2017, Bethel asked if his medical care was based on his records

from his free-world doctors. (Doc. 23-4 at 104-05). Bethel noted that he had serious

medical conditions and asked if the WCDC had received his records from Dr. Bonner. Id.

at 104. Bethel claimed he had been at the facility for a month and a half and had received

“very little medical assistance.” Id. at 105. Bethel was informed that records had been

received from Dr. Bonner, Highlands Oncology, and Northwest Medical Center. Id.

Bethel was then asked in writing if there was somewhere else he would like the medical

staff to try to obtain further information. Id.

          On August 26, 2017, Bethel submitted another grievance, this time asking to be

prescribed medications relevant to his pulmonary issues and access to his CPAP

machine. (Doc. 23-4 at 104). Bethel testified later that when he did not have his CPAP

machine, he would wake up “feeling like [he] was suffocating in [his] sleep.” (Doc. 23-6

at 67).
                                                  15
       On August 29, 2017, Bethel’s prescriptions for Lithium and Zyprexa 36 were

increased because Bethel claimed he had “racing thoughts at night.” (Doc. 23-4 at 106-

07). A prescription for injectable Lovenox was also added. Id. at 107. On August 30,

2017, Bethel submitted a request stating he thought Dr. Karas had indicated he would be

getting 900 mg of Lithium at night, but he only got 600 mg. Id. at 109.          Dr. Karas

responded in writing that he had told Bethel he would increase the dosage from 300 mg

at night to 600 mg. Id.

       On September 6, 2017, Bethel asked for a second blanket because he was cold

at night or to be allowed “medical sweat pants and a shirt.” (Doc. 23-4 at 110). Bethel

also asked for permission to give himself the Lovenox shots because medical staff were

waking him up to administer them. Id. Further, Bethel told medical staff that the thought

he should be prescribed Lasix and “heart-pills” from Cornerstone Pharmacy. Id. Finally,

Bethel inquired about his CPAP machine. Id. Jail staff approved Bethel to use his CPAP

machine at night if his family brought it in. Id. at 111. Bethel was not approved for the

use of sweat pants, but a prescription was written for a second blanket.           Id.   An

appointment was also scheduled with Dr. Fish, Bethel’s heart doctor, for the first available

appointment date—October 3, 2017. Id. at 113.




 36 Zyprexa is a brand name for the drug Olanzapine. “Olanzapine is used to treat the
 symptoms of schizophrenia (a mental illness that causes disturbed or unusual thinking,
 loss of interest in life, and strong or inappropriate emotions) in adults and teenagers
 13 years of age and older. It is also used to treat bipolar disorder (manic depressive
 disorder; a disease that causes episodes of depression, episodes of mania, and other
 abnormal moods) in adults and teenagers 13 years of age and older.”
 https://medlineplus.gov/druginfo/meds/a601213.html (accessed April 23, 2019).
                                             16
      On September 9, 2017, a notation was made in Bethel’s medical chart that his

family had brought his CPAP machine to the medical office at the WCDC. (Doc. 23-4 at

114). Another note indicated that Bethel would be housed in “medical holding” in order

to use the CPAP machine nightly. Id. On September 11, 2017, Bethel complained that

he was having “trouble getting medical to bring me down there at night to use

CPAP/BIPAP while [I] sleep, also there is a problem with me getting blood thinner shot at

nights, please let me know what changes will be made for me to receive correct medical

care.” Id. at 115. On September 12, 2017, a note was made in Bethel’s chart indicating

that his CPAP machine should be set to level 12, not level 8, and that Dr. Keylog at NWMC

was his sleep doctor. Id. at 116. Medical staff were also advised that the CPAP machine

had been set to level 8 by Homefront, the device’s monitoring company, due to Bethel

being “non-compliant.”    Id. Shortly thereafter, Homefront contacted the WCDC and

advised that its agents needed to repossess the CPAP machine due to “non-compliance.”

Id. Indeed, on September 13, 2017, a Homefront representative arrived at the jail facility

and removed the CPAP machine from the premises. Id. at 117. 37

      On September 16, 2017, Bethel submitted a request stating that he needed

another drug along with his prescription for Lithium and suggested Haldol 38 and




 37There is no allegation that Dr. Karas or Sheriff Helder was to blame for Homefront’s
 decision to remove the CPAP machine from the jail.
 38 Haldol is a brand name for the medication Haloperidol. “Haloperidol is used to treat
 psychotic disorders (conditions that cause difficulty telling the difference between
 things or ideas that are real and things or ideas that are not real).”
 https://medlineplus.gov/druginfo/meds/a682180.html (accessed April 23, 2019).

                                           17
Risperdal. 39 (Doc. 23-4 at 117).   He also noted that Zyprexa was not working well for

him. Id. On September 19, 2017, Bethel’s prescription for Zyprexa was discontinued,

and he was put on Haldol (2 mg.). Id. at 118, 142. Bethel requested that his Haldol

dosage be increased. Id. at 119. He was informed in writing that he had to wait for it to

take full effect. Id.

       On September 24, 2017, Bethel complained of feeling chest pain, hearing voices

in his head since his medication was changed, being worried that he would do something

to hurt himself, and feeling a constant dull pain above his left nipple. (Doc. 23-4 at 120);

see also Doc. 23-5 at 2. 40 Medical staff performed an EKG and checked Bethel’s

troponin 41 levels—both tests were negative and indicated that Bethel had not had a heart

attack. Id. at 120, 73-74. Bethel was then placed on psych call and a 15-minute jail check

from 12:00 p.m. on September 24th until 8:45 a.m. on September 25th. Id. at 120, 87-

88.   A notation was made in his medical file that he would remain on his current




 39 Risperdal is a brand name for the drug Risperidone. “Risperidone is used to treat
 the symptoms of schizophrenia (a mental illness that causes disturbed or unusual
 thinking, loss of interest in life, and strong or inappropriate emotions) in adults and
 teenagers 13 years of age and older. It is also used to treat episodes of mania
 (frenzied, abnormally excited, or irritated mood) or mixed episodes (symptoms of
 mania and depression that happen together) in adults and in teenagers and children
 10 years of age and older with bipolar disorder (manic depressive disorder; a disease
 that causes episodes of depression, episodes of mania, and other abnormal moods).”
 https://medlineplus.gov/druginfo/meds/a694015.html (accessed April 23, 2019).
 40This is a September 27, 2017, incident report authored by Deputy Dillon Crouse.
 The report concerns Bethel’s September 24, 2017, complaints of chest pain.
 41 Elevated troponin levels can be detected within hours of a myocardial injury.
 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1277047/ (accessed April 23, 2019).
                                           18
medication until it had time to take full effect and that an adjustment could be considered

after that. Id. at 120.

       On September 26, 2017, Bethel asked for something for other than Haldol for

depression. (Doc. 23-4 at 122). He specifically requested Risperdal and Celexa. 42 Id.

On September 27, 2017, medical notes in Bethel’s file reveal that he was prescribed 300

mg. of Lithium and that Haldol was discontinued. Id. On September 29, 2017, Risperdal

2 mg was added to Bethel’s prescription list. Id. at 124.

       On October 3, 2017, the WCDC brought Bethel to an appointment with Dr. Fish at

the Walker Heart Institute, due to Bethel’s history of hypertension and tricuspid

insufficiency.   (Doc. 23-4 at 81-85).   Bethel was diagnosed with chest discomfort,

shortness of breath, and hypertension. Id. at 84. Dr. Fish noted that Bethel needed a

follow-up appointment with an echocardiogram. Id.

       On October 4, 2017, Bethel complained to jail officials in a written grievance that

he needed to stay warmer and that the blood thinner he was taking was making him cold.

Id. at 127. He also indicated that he believed his dosage of Risperdal needed to be

increased. Id. Bethel was seen by the nurse on October 5, 2017, and it was noted on

his chart that he had some discoloration and swelling in his left lower extremity. Id. at

128. Bethel voiced concern that another DVT had formed in his leg. Id. Bethel was seen

by Dr. Alan Spears the following day, and both D-dimer43 and Lithium-level tests were


 42 Celexa is a brand name for the drug Citalopram. “Citalopram is used to treat
 depression.”
 https://medlineplus.gov/druginfo/meds/a699001.html (accessed April 26, 2019).
 43An elevated D-dimer is usually found after a clot has formed and is the process of
 breaking down.
                                         19
ordered. Id. at 130. On October 10, 2017, Bethel was advised by medical staff that his

Lithium levels were within normal limits. Id. On October 13, 2017, Bethel was advised

that the D-dimer test would not be performed because Dr. Karas concluded it was not

needed at that time. Id. at 133.

       On October 14, 2017, Bethel submitted a request stating he could not climb stairs

or climb up to the top rack of his bunk because doing so put too much pressure on his

leg. Id. at 134. On October 17, 2017, Dr. Karas ordered that Bethel be assigned a bottom

bunk/floor restriction. Id. at 135, 142. Bethel testified that, despite the order in the file,

he was never given a bottom bunk and was required to sleep on the floor. (Doc. 23-6 at

69). Bethel estimated he slept on the floor 60-70% of the time. Id. at 88-89.

       Since Bethel was due to be transferred to the Arkansas Department of Correction

(“ADC”), on October 16, 2017, WCDC staff submitted a health services request form

directly to the ADC for the approval of an echocardiogram test for Bethel. (Doc. 23-4 at

86). In response, the ADC indicated that the October 3, 2017 visit to Dr. Fish—and the

tests ordered by Dr. Fish—were the jail’s responsibility. Id. It was also noted in Bethel’s

file that his transfer to the ADC would be expedited. Id. In the meantime, the jail was

instructed by the ADC to “[t]reat emergencies as such.” Id.

       Bethel acknowledged in his deposition that Dr. Karas talked with him

approximately five or six times about his medical issues while he was incarcerated at the

WCDC.     (Doc. 23-6 at 58).       Bethel also talked with nurses in person and through

grievances submitted via the electronic kiosk. He claims he made frequent complaints to



 https://www.ncbi.nlm.nih.gov/books/NBK431064/ (accessed April 26, 2019).
                                        20
obtain “blood thinner shots and at least an inhaler and updraft machine” to assist him with

his breathing.   Id.   Bethel also testified that because he was not receiving all the

medications at the WCDC that he had previously been prescribed in the free world, he

suffered severe shortness of breath, difficulty walking, dizziness, feeling like he was being

strangled at night, difficulty sleeping, and pain in his legs. Id. at 85.

       On October 19, 2017, Bethel was transferred to the custody of the ADC. (Doc. 23-

2 at 11). Bethel testified that the ADC restarted him on “all his medications,” but he did

not specify which ones he meant. (Doc. 23-6 at 85). Bethel indicated that not all of his

medical conditions resolved while at the ADC, but he judges that “90 percent of them did.”

Id. In particular, he testified that his symptoms of shortness of breath, neuropathy in his

extremities, and pain in his legs could never fully be cured, regardless of the medications

he was prescribed. Id. at 86.

       With respect to Bethel’s claims against Sheriff Helder, Bethel testified that “Sheriff

Helder was probably not advised of anything, nor did he make the effort to involve

hi[m]self with any inmate that stayed there.” Id. at 71. Bethel also conceded that he had

no evidence that Sheriff Helder was even aware of his personal situation. Id. Ultimately,

however, Bethel believes that Sheriff Helder is responsible for everything that happens in

the jail and he should be held liable for that reason alone. Id. at 73-74.

       With respect to Bethel’s claims against Dr. Karas, Bethel testified that he

personally told Dr. Karas about every medical condition he had, including his problems

with walking and breathing. Id. at 76, 79. Despite this, Bethel complains that the longest

amount of time Dr. Karas ever personally examined him was for approximately five

minutes, and this was insufficient. Id. at 80. In Bethel’s opinion, he should have been
                                            21
given all the medications that he had been taking in the free world, prior to his

incarceration at the WCDC, without restriction. Id. at 81.

                                   II. LEGAL STANDARD

       Summary judgment is appropriate when there is no genuine issue of material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). In

this case, the facts set forth by the Defendants are deemed admitted except to the extent

they conflict with the verified complaint. The question is whether, given the facts as

admitted, any genuine issues of material fact remain as to whether Bethel’s constitutional

rights were violated.

       “On a motion for summary judgment, facts must be viewed in the light most

favorable to the nonmoving party only if there is a genuine dispute as to those facts.”

Ricci v. DeStefano, 557 U.S. 577, 586 (2009) (internal quotation marks and citation

omitted).   “Credibility determinations, the weighing of evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge.” Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000) (citation omitted). “Where

the record taken as a whole could not lead a rational trier of fact to find for the nonmoving

party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986).

                                      III. DISCUSSION

       Defendants contend they are entitled to judgment as a matter of law for the

following reasons: there is no proof of any personal involvement on the part of Sheriff

Helder in Bethel’s medical care; Dr. Karas was not deliberately indifferent to Bethel’s

medical needs; negligence does not constitute a constitutional injury; Defendants are

entitled to qualified immunity; and there is no basis for official-capacity liability.

                                               22
       "Where a prisoner needs medical treatment prison officials are under a

constitutional duty to see that it is furnished." Crooks v. Nix, 872 F.2d 800, 804 (8th Cir.

1989) (citing Estelle v. Gamble, 429 U.S. 97, 103 (1976)). The Eighth Amendment

deliberate-indifference standard applies to all denial-of-medical-care claims. Carpenter

v. Gage, 686 F.3d 644, 650 (8th Cir. 2012). The deliberate-indifference standard has

both an objective and a subjective component. Farmer v. Brennan, 511 U.S. 835, 834

(1994); see also Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997).

       To prevail on his claims, Bethel must demonstrate that (1) he suffered an

objectively serious medical need; and (2) each defendant actually knew of the medical

need but, subjectively, was deliberately indifferent to it. Grayson v. Ross, 454 F.3d 802,

808-09 (8th Cir. 2006). "An objectively serious medical need is one that either has been

diagnosed by a physician as requiring treatment, or is so obvious that even a layperson

would easily recognize the necessity for a doctor’s attention." Jones v. Minn. Dep’t of

Corr., 512 F.3d 478, 481 (8th Cir. 2008) (internal quotation marks and citation omitted).

       "Deliberate indifference is equivalent to criminal-law recklessness, which is more

blameworthy than negligence, yet less blameworthy than purposefully causing or

knowingly bringing about a substantial risk of serious harm to the inmate." Schaub v.

VonWald, 638 F.3d 905, 914 (8th Cir. 2011) (internal quotation marks and citation

omitted). It may be shown “by prison doctors who fail to respond to prisoner’s serious

medical needs.” Roberson v. Bradshaw, 198 F.3d 645, 647 (8th Cir. 1999) (internal

quotation marks and citation omitted).

       The deliberate-indifference standard is not met by the exercise of professional

judgment in refusing to implement an inmate’s requested course of treatment. Vaughn v.



                                            23
Gray, 557 F.3d 904, 908- 09 (8th Cir. 2009).          It requires a showing of more than

negligence or medical malpractice. Roberson, 198 F.3d at 647.

                    A. Sheriff Helder—Individual Capacity Claims

       A supervisor becomes liable under § 1983 when he is personally involved in the

alleged constitutional violation or “when the supervisor’s corrective inaction constitutes

deliberate indifference toward the violation. The supervisor must know about the conduct

and facilitate it, approve it, condone it, or turn a blind eye for fear of what he might see.”

Wagner v. Jones, 664 F.3d 259, 275 (8th Cir. 2011) (internal quotation marks and citation

omitted). A supervisor is only liable for his own misdeeds and not for those of his agents

under a theory of respondeat superior. Id. (citations omitted).

       Bethel has submitted no evidence that Sheriff Helder personally took any action

that could be construed to amount to deliberate indifference to Bethel’s serious medical

needs. Sheriff Helder was not involved in making any medical decisions regarding Bethel.

There is no evidence that Sheriff Helder even knew of the Bethel’s medical conditions. In

fact, Bethel admits that Sheriff Helder had very limited contact with inmates and none with

Bethel. Sheriff Helder is entitled to summary judgment on the individual capacity claims

against him.

               B. Sheriff Helder and Dr. Karas—Official Capacity Claims

       The official capacity claims against Sheriff Helder and Dr. Karas are the equivalent

of claims asserted against Washington County. Veatch v. Bartels Lutheran Home, 627

F.3d 125, 1257 (8th Cir. 2010). There is nothing in the summary judgment record to

suggest that any delay in providing Bethel his medications, obtaining his records, or

otherwise failing to treat his conditions was attributable to a policy or custom of the

County. Board of Cnty. Comm’rs v. Brown, 520 U.S. 397 (1997). Without any such

                                             24
evidence, the County may not be held liable. Monell v. Dep’t. of Soc. Svcs., 436 U.S.

658, 692-94 (1978); see also Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th

Cir. 2011). Sheriff Helder and Dr. Karas are entitled to summary judgment in their favor

on the official capacity claims.

                       C. Dr. Karas—Individual Capacity Claims

       This leaves Bethel’s individual claims against Dr. Karas. The first interaction

between Bethel and the medical staff at the jail was in connection with their attempt to

verify his prescriptions and obtain his medical records. It does not appear that Dr. Karas

was personally involved in the verification efforts. Further, it is reasonable to ensure a

detainee has a valid, current prescription for the medication the detainee asserts he

needs. The mere requirement that a prescription be verified before it can be given to a

detainee cannot by itself constitute deliberate indifference.

       However, a different question arises when the medications and serious medical

conditions have been verified by medical staff, but the medications are not provided to

the detainee afterward, within a reasonable period of time. “Prison authorities [may not]

deny reasonable requests for medical treatment . . . [when] such denial exposes the

inmate to undue suffering or the threat of tangible residual injury.” Ponzini v. PrimeCare

Med., Inc., 269 F. Supp. 3d 444, 505 (M.D. Pa. 2017) (citation omitted). This is true

because “[a]n inmate must rely on prison authorities to treat his medical needs; if the

authorities fail to do so those needs will not be met.” Estelle, 429 U.S. at 103.

       Dr. Karas in his affidavit details the efforts he and his staff made to obtain

confirmation of Bethel’s medical conditions and prescription medication. (Doc. 23-7 at 2-

4). From the medical records Dr. Karas reviewed, it appeared to him that Bethel had last

taken Lovenox—the medication used to prevent and treat blood clots—in the free world

                                            25
in February of 2017, and Bethel received the medication again at the WCDC when he

was incarcerated there for a brief stint between March 10 and March 14, 2017. Id. at 4.

After reviewing these records, Dr. Karas requested further justification and details from

Bethel’s doctors before prescribing Lovenox. Then Dr. Karas performed a physical

examination of Bethel and came to his own determination as to whether Lovenox was

appropriate to prescribe. In the meantime, Dr. Karas ordered Bethel to take aspirin (an

anticoagulant) and directed nurses to monitor him closely. Ultimately, Dr. Karas ordered

that Bethel begin receiving Lovenox injections on August 29, 2017. Id. at 4. Dr. Karas

pointed out in his affidavit that many of the prescriptions Bethel had previously been

prescribed in the free world had not been filled since 2016. Id. at 3. Moreover, certain

conditions these medicines were designed to treat never presented themselves at the

time Bethel was incarcerated at the WCDC, beginning in July of 2017. For example,

Bethel was never prescribed blood pressure medication at the WCDC because his blood

pressure was routinely monitored and was always within normal limits.

       The Court agrees with Dr. Karas’s observation that there is “no medical evidence

of any injury or damage caused by not providing Plaintiff the exact medication he was

taking prior to prior to being incarcerated in the [WCDC] or of him not using his CPAP

machine nightly.” Id. at 5. In Dr. Karas’s medical opinion, Bethel “did not present with any

medical emergencies and his symptoms were adequately addressed with common

medications and treatments.” Id. Accordingly, there is no genuine, material dispute of

fact as to whether Dr. Karas was deliberately indifferent to Bethel’s medical needs. As

the Eighth Circuit has explained, a “plaintiff-inmate must clear a substantial evidentiary

threshold to show that the prison's medical staff deliberately disregarded the inmate's

needs by administering an inadequate treatment.” Meuir v. Greene Cnty. Jail Emps., 487

                                            26
F.3d 1115, 1118 (8th Cir. 2007). Here, the facts show that Dr. Karas and his staff promptly

requested Bethel’s voluminous medical records from his free-world doctors and

pharmacies, and these records were then promptly and critically reviewed. The medical

record itself confirms that Bethel was prescribed several dozen different medications by

multiple doctors over the course of several years—and many of these prescriptions had

not been filled by Bethal for a year or more. Refusing to blindly prescribe all of these

medications without adequate explanation or justification—particularly in light of the fact

that Bethel had not filled many of these prescriptions for the past year—was perfectly

reasonable under the circumstances.

      Further, the record confirms that Dr. Karas ordered multiple tests to be performed

on Bethel and arranged for him to be evaluated by a heart specialist, as well. In the

Court’s view, Bethel’s disagreement with Dr. Karas has less to do with deliberate

indifference and more to do with a difference of opinion over which medications—or,

rather, how many medications—should have been prescribed. The Eighth Circuit has

held that “[i]n the face of medical records indicating that treatment was provided and

physician affidavits indicating that the care provided was adequate, an inmate cannot

create a question of fact by merely stating that [he] did not feel [he] received adequate

treatment.” Dulany v. Carnahan, 132 F.3d 1234, 1240 (8th Cir. 1997). Bethel’s requests

for medical treatment were never ignored; indeed, every request he submitted on the

kiosk was answered. Certainly, physicians like Dr. Karas are free to exercise their

independent medical judgment and may disagree with a patient—or even with other

doctors—about the correct course of treatment. See Taylor v. Bowers, 966 F.2d 417,

421 (8th Cir. 1992) (“[A] prisoner's mere difference of opinion over matters of expert

medical judgment or a course of medical treatment fail[s] to rise to the level of a

                                            27
constitutional violation.”); Dulany, 132 F.3d at 1239 (“[I]nmates have no constitutional right

to receive a particular or requested course of treatment, and prison doctors remain free

to exercise their independent medical judgment.”).

       For all of these reasons, the Court concludes that there is no triable issue of fact

regarding whether Dr. Karas was deliberately indifferent to any of Bethel’s serious

medical needs, and the claims against Dr. Karas will be dismissed with prejudice.

                                  D. Qualified Immunity

       As the Court has determined that no constitutional violation occurred, there is no

need to proceed with the qualified-immunity analysis. See Kahle v. Leonard, 477 F.3d

544, 550 (8th Cir. 2007) (finding that if an official did not deprive a plaintiff of a

constitutional or statutory right, the plaintiff “does not need qualified immunity, as he is

not liable under § 1983”).

                                     IV. CONCLUSION

       For the reasons stated, Defendants’ Motion for Summary Judgment (Doc. 21) is

GRANTED. All claims are DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED on this 26th day of June, 2019.


                                                   /s/ Timothy L. Brooks
                                                   TIMOTHY L. BROOKS
                                                   UNITED STATES DISTRICT JUDGE




                                             28
